                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                          UNITED STATES DISTRICT COURT                           November 05, 2018
                           SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                               HOUSTON DIVISION

OLUWASEYI ERUMEVWA,                           §
                                              §
       Petitioner,                            §
VS.                                           §   CIVIL ACTION NO. 4:18-CV-678
                                              §
JEFF SESSIONS, et al,                         §
                                              §
       Respondents.                           §

                                   FINAL JUDGMENT

      For the reasons set forth in the Court’s Memorandum and Order of even date, this case is

DISMISSED without prejudice.

      This is a FINAL JUDGMENT.

      SIGNED on this 5th day of November, 2018.

                                              ___________________________________
                                              Kenneth M. Hoyt
                                              United States District Judge




1/1
